Exhibit 23.2 Consent of Independent Registered Public Accounting Firm Customers Bancorp, Inc. Wyomissing, Pennsylvania We hereby consent to the use in the joint proxy statement-prospectus constituting a part of this Amendment No.8 to the Registration Statement on Form S-1/A (Registration Statement No. 333-166225) of our report dated June 10, 2011, relating to the financial statements of CustomersBank which is contained in this joint proxy statement-prospectus. We also consent to the reference to us under the caption “Experts” in the joint proxy statement-prospectus. /s/ ParenteBeard LLC Reading, Pennsylvania July 29, 2011
